Exhibit 10.2

EXECUTION VERSION

EMPLOYMENT AGREEMENT

FIRST AMENDMENT

The Employment Agreement (the “Agreement”), dated as of December 9, 2009, by and
among Mark S. Thompson (the “Executive”), Fairchild Semiconductor International,
Inc. (“FSII”) and Fairchild Semiconductor Corporation (the “Company”), is hereby
amended by this amendment (this “Amendment”) effective as of November 15, 2015
(the “Effective Date”).

WHEREAS, in consideration of the mutual covenants contained herein and other
valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

  1. Section 4(i) of the Agreement is amended and restated as follows:

 

  (i) Indemnification. Executive shall receive indemnification as a corporate
officer and director of the Company to the maximum extent permitted by law and
the charter and bylaws of the Company and its affiliates (and any successors
thereto), and to the maximum extent extended to the other officers and directors
of the Company and its affiliates (and any successors thereto), including the
advancement of expenses) against, and with respect to, any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney fees), losses and damages resulting from the Executive’s
good faith performance of his duties and obligations with the Company and its
affiliates (and any successors thereto). Following the termination of
Executive’s employment or directorship for any reason, the Company agrees to
honor the indemnification agreement previously entered into with Executive.

 

  2. Section 5(a) of the Agreement is amended by adding the following clause to
the end of such section:

; and provided, further, in the event of any dispute, any determination as to
whether “Cause” exists shall be subject to de novo review;

 

  3. The first sentence of each of Section 6(b) and Section 7(h) of the
Agreement is amended by substituting the words contained in clause (x) below in
place of the words contained in each such sentence as set forth in clause
(y) below, which are hereby deleted:

(x) “in the form attached as Exhibit A hereto (with such updates as the Company
may, in good faith, deem reasonably necessary to ensure the enforceability of
such release), which release must be executed and returned to the Company within
55 days following the termination, and, for the avoidance of doubt, any payment
that may be paid in more than one taxable year, depending on the date of
delivery of such release, shall be paid in the later taxable year”

(y) “arising out of the Executive’s employment or the termination thereof,
including any claim of discrimination under U.S. state or federal law or any
non-U.S. law, but excluding claims for indemnification from the Company under
any indemnification agreement with the Company, its certificate of incorporation
or bylaws, or claims under applicable directors’ and officers’ insurance
policies”



--------------------------------------------------------------------------------

  4. Section 7 of the Agreement is amended by (x) renumbering existing
Section 7(a)(1) as Section 7(a)(1)(A), and (y) adding the following as new
Sections 7(a)(1)(B) and (C):

 

  (B) The Company will pay the Executive, in a lump sum, within 10 business days
following the termination date, an amount in respect of the EFIP bonus the
Executive would have received in respect of the “fiscal period” (as used in this
Agreement to refer to the Company’s fiscal year) during which the termination
date occurs, assuming a 100% payout based on the Executive’s base salary and
EFIP incentive level in effect immediately prior to such termination, multiplied
by a fraction, (i) the numerator of which is the number of days elapsed in the
fiscal period in which the date of termination occurs, and (ii) the denominator
of which is 365; and

 

  (C) In the event that the Executive’s termination date occurs prior to the
date on which annual bonuses are paid under the EFIP in respect of the fiscal
period that immediately precedes the fiscal period in which the termination date
occurs, the Company will make a cash payment equal to the bonus the Executive
would have been entitled to receive under the EFIP in respect of such preceding
fiscal period, if the Executive had remained employed with the Company (assuming
the Executive achieved all personal performance metrics at a target level)
through the date annual bonuses are paid in respect of such fiscal period under
the EFIP, which payment shall be paid to the Executive, in a lump sum, at such
time as all such other EFIP annual bonuses are paid, but in no event later than
March 15 of the calendar year following the calendar year in which the
termination date occurs.

 

  5. Section 7(g) of the Agreement is amended by replacing the phrase “this
Section 7” contained therein with the phrase “Sections 4(g)-(i) and 7”.

 

  6. Section 7 of the Agreement is amended by adding the following as new
Section 7(j):

 

  (i) All amounts payable under this Section 7 shall be determined without
regard to any reduction in compensation that would entitle the Executive to
terminate his employment for Good Reason. All references to the EFIP in this
Agreement shall be understood to include any successor annual incentive or bonus
plan.

 

  7. Sections 14(e) and (f) of the Agreement are amended and restated as set
forth below:

 

  (e) Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
irrespective of California’s choice-of-law principles.

 

  (f) Arbitration. Except as otherwise provided with respect to the enforcement
of Sections 8 and 10, any dispute or controversy arising out of the Executive’s
employment or the termination thereof, including any claim of discrimination
under U.S. (state or federal) or non-U.S. law, shall be settled exclusively by
arbitration in San Jose, California, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

2



--------------------------------------------------------------------------------

  8. Section 14(j)(iii) of the Agreement is amended by adding the words “and,
for the avoidance of doubt, no such reimbursements or in-kind benefits provided
in one year may affect the expenses eligible for reimbursement or in-kind
benefits to be provided, in any other taxable year.”

 

  9. The Agreement is amended by adding Exhibit A of this Amendment as Exhibit A
to this Agreement.

 

  10. Except as amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
Amendment as of the date first written above.

 

EXECUTIVE Signature:  

/s/ Mark S. Thompson

[Signature Page to Employment Agreement Amendment]



--------------------------------------------------------------------------------

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.

By:

 

/s/ Paul D. Delva

 

 

Name:

 

Paul D. Delva

Title:

 

Senior V.P., General Counsel and Secretary

FAIRCHILD SEMICONDUCTOR CORPORATION

By:

 

/s/ Paul D. Delva

 

 

Name:

 

Paul D. Delva

Title:

 

Senior V.P., General Counsel and Secretary

[Signature Page to Employment Agreement Amendment]



--------------------------------------------------------------------------------

THIS RELEASE (this “Release”) is entered into among Mark S. Thompson
(“Executive”), Fairchild Semiconductor International, Inc. (“FSII”) and
Fairchild Semiconductor Corporation (the “Company”), for the benefit of FSII and
the Company. Capitalized terms used and not defined herein shall have the
meanings provided in the Employment Agreement, dated as of December 9, 2009, and
amended as of November 15, 2015, among the parties hereto (the “Agreement”).
Capitalized terms used in this Release that are not otherwise defined shall have
the meanings set forth in the Agreement. The entering into and non-revocation of
this Release is a condition to Executive’s right to receive the benefits
described in Section 7 of the Agreement (the “Severance Benefits”).

Accordingly, Executive, FSII and the Company agree as follows:

1. In consideration for payment of the Severance Benefits, to which Executive is
not otherwise entitled, and the sufficiency of which Executive acknowledges,
Executive represents and agrees, as follows:

(a) Executive, for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasers”), hereby irrevocably
and unconditionally releases, acquits and forever discharges and agrees not to
sue FSII, the Company or any of its parents, subsidiaries, divisions, affiliates
and related entities and their current and former directors, officers,
shareholders, trustees, employees, consultants, independent contractors,
representatives, agents, servants, successors and assigns and all persons acting
by, through or under or in concert with any of them (collectively “Releasees”),
from all claims, rights and liabilities up to and including the date of this
Release arising from or relating to Executive’s employment with, or termination
of employment from, FSII, the Company and their respective subsidiaries and
affiliates, and from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected and any claims of
wrongful discharge, breach of contract, implied contract, promissory estoppel,
defamation, slander, libel, tortious conduct, employment discrimination or
claims under any federal, state or local employment statute, law, order or
ordinance, including any rights or claims arising under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), the Americans with
Disabilities Act of 1990, as amended, the Family Medical Leave Act of 1993, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as amended, the
Worker Adjustment and Retraining Notification Act of 1988, as amended, the
California Labor Code or the federal Fair Labor Standards Act, the California
Fair Employment and Housing Act, or any other federal, state or municipal
ordinance relating to discrimination in employment. Nothing contained herein
shall restrict the parties’ rights to enforce the terms of this Release.

(b) To the maximum extent permitted by law, Executive agrees that he has not
filed, nor will he ever file, a lawsuit asserting any claims which are released
by this Release, or to accept any benefit from any lawsuit which might be filed
by another person or government entity based in whole or in part on any event,
act, or omission which is the subject of this Release.



--------------------------------------------------------------------------------

(c) This Release specifically excludes (i) Executive’s right to receive the
amounts and benefits under the Agreement, (ii) Executive’s rights to vested
amounts and benefits under any employee compensation or benefit plan of FSII,
the Company or their respective affiliates (excluding any employee severance
plan), (iii) any claims arising after the date hereof, (iv) any claim or right
Executive may have to indemnification or coverage under the Agreement and
FSII’s, the Company’s or any of their affiliates’ respective bylaws or
directors’ and officers’ insurance policies and (v) any claims arising from
Executive’s rights to be released under Section 7(h) of the Agreement.

(d) The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.

2. Executive agrees not to disparage or defame, through any public medium
(including social media) the business reputation, technology, products,
practices or conduct of Company (or of any parent or subsidiary of the Company,
to the extent Executive has knowledge of any such corporate relationship), or
any member of the board of directors or any named executive officer of the
Company (or any parent of the Company) in their capacity thereof. Nothing in
this Release or elsewhere shall prevent Executive from making statements in
confidence to an immediate family member or to an attorney for the purpose of
seeking legal advice, or from making truthful statements when required by law,
subpoena or the like, or in arbitration or other proceeding permitted under this
Release and/or the Agreement, as applicable.

3. Executive acknowledges that FSII and the Company have specifically advised
him of the right to seek the advice of an attorney concerning the terms and
conditions of this Release. Executive further acknowledges that he has been
furnished with a copy of this Release, and he has been afforded [twenty-one
(21)] [forty-five (45)] calendar days in which to consider the terms and
conditions set forth above prior to this Release. By executing this Release,
Executive affirmatively states that he has had sufficient and reasonable time to
review this Release and to consult with an attorney concerning his legal rights
prior to the final execution of this Release. Executive further agrees that he
has carefully read this Release and fully understands its terms. Executive
acknowledges that he has entered into this Release, knowingly, freely and
voluntarily. Executive understands that he may revoke this Release within seven
(7) calendar days after signing this Release. Revocation of this Release must be
made in writing and must be received by the General Counsel of the Company,
[ADDRESS], within the time period set forth above.

4. California Civil Code Section 1542 Waiver. The parties hereto expressly
acknowledge and agree that all rights under Section 1542 of the California Civil
Code are expressly waived. That section provides:

 

2



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

5. This Release will be governed by and construed in accordance with the laws of
the State of California, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of California or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of California to be applied. In furtherance of the foregoing, the internal law
of the State of California will control the interpretation and construction of
this agreement, even if under such jurisdiction’s choice of law or conflict of
law analysis, the substantive law of some other jurisdiction would ordinarily
apply. The provisions of this Release are severable, and if any part or portion
of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

6. This Release shall become effective and enforceable on the eighth day
following its execution by Executive, provided he does not timely exercise his
right of revocation as described above. If Executive fails to timely sign and
deliver this Release or timely revokes this Release, this Release will be
without force or effect, and Employee shall not be entitled to any of the
Severance Benefits.

 

3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED BY:

 

Date:   

 

                                  

 

 

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.

 

Name:

Title: FAIRCHILD SEMICONDUCTOR CORPORATION

 

Name:

Title:

[Signature Page to Release]